UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7316



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY LEMUEL JONES, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-97-343, CA-99-793-3)


Submitted:   December 5, 2000              Decided:   January 8, 2001


Before WIDENER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Lemuel Jones, Jr., Appellant Pro Se. John Staige Davis, V,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Lemuel Jones, Jr., seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2000).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability, deny Jones’ motion for appointment

of counsel, and dismiss the appeal on the reasoning of the district

court.     See United States v. Jones, Nos. CR-97-343; CA-99-793-3

(E.D. Va. June 27, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2